IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                          ________________

                              NO. 99-41009

                             _______________

In Re:   THOMAS G. LINDENMUTH

                Petitioner



                   _______________________________
         Petition for Writ of Mandamus to the United States
          District Court for the Southern District of Texas
                    ______________________________

                         September 22, 1999

Before DUHÉ, EMILIO M. GARZA and DeMOSS, Circuit Judges.


PER CURIAM:

     Having carefully considered the Petition for Mandamus, the
Reply thereto and the applicable law, we hold that, under the
particular facts of this case, there was no miscarriage of justice
and no right of any criminal defendant was affected, nor would have
been affected, because each Defendant had consented in writing to
the substitution of defense counsel, substitute defense counsel was
present and prepared to proceed, and in fact did proceed. It was,
therefore, an abuse of discretion to order Petitioner taken into
custody and brought to court. Accordingly,

     IT IS ORDERED that the district court’s order to take
Petitioner into custody is hereby VACATED, and the Petition for
Mandamus is DENIED as unnecessary.

     IT IS FURTHER ORDERED, that the stay previously granted is
hereby VACATED.

     ORDER VACATED, MANDAMUS DENIED, STAY VACATED.